Citation Nr: 1329337	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958, 
from July 1958 to July 1964, and from May 1965 to July 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

VA examination reports dated in March 2006 and July 2008 
raise the issues of entitlement to service connection for 
coronary artery disease and for hypertension, both as 
secondary to the service-connected diabetes mellitus, type 
II, disorder.  Additionally, a VA examination report dated 
in September 2007 raises the issue of entitlement to service 
connection for peripheral vascular disease, to include as 
secondary to coronary artery disease.  Finally, in a January 
2012 statement, the Veteran's representative filed an 
informal claim of entitlement to service connection for 
posttraumatic stress disorder.  These issues have not been 
adjudicated by the RO.  As such, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, requires an 
oral hypoglycemic agent, restricted diet, and insulin, but 
does not require regulation of activities.

2.  The Veteran's diabetes mellitus, type II, has separately 
rated complications including peripheral neuropathy of the 
lower extremities, ecrobiosis lipoidica diabeticorum with 
telangiectasia, special monthly compensation based on loss 
of use of a creative organ, and a noncompensably rated 
complication of erectile dysfunction.



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the veteran is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased 
evaluation for diabetes mellitus, type II, arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his VA outpatient and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the Veteran has been afforded VA examinations that are 
adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Specifically, the March 2006 and 
December 2010 examiner took into account the Veteran's 
statements and treatment records, which allowed for a fully-
informed evaluation of the diabetes mellitus, type II 
disability.  Id.  The June 2013 addendum to the December 
2010 VA examination was provided by the December 2010 
examiner following a review of the claims file, CPRS, and 
Vista Web; however, the examiner stated that Virtual VA 
records were not reviewed, as directed in the February 2013 
Board remand.  The Board finds, however, the addendum 
opinion adequate, as it was offered after the examiner 
reviewed all of the pertinent medical and lay evidence of 
record, and the examiner provided a rationale for the 
opinion expressed.  In this regard, although Virtual VA 
records were not reviewed by the examiner, there is no 
pertinent medical and lay evidence with respect to the 
Veteran's current issue on appeal in such database; thus, 
there is no prejudice to the Veteran.  Thus, the Board finds 
the addendum adequate, as there has been substantial 
compliance with the remand directives.  Substantial 
compliance, not strict compliance, with the terms of a 
remand is required.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

As such, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.  Indeed, in an April 2013 
letter, the RO requested that the Veteran complete consent 
forms regarding all VA and non-VA healthcare providers who 
provided recent treatment for his for diabetes mellitus, 
type II; however, the Veteran failed to respond to such 
request.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473 (2006); see also Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served."). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2013).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2013); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in, which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection was granted for diabetes mellitus, type 
II, by a rating decision dated in April 2006 and a 
disability rating of 20 percent was assigned thereto, 
effective from September 30, 2005.  See  38 C.F.R. § 4.119, 
Diagnostic Code 7913; see also 38 C.F.R. § 3.400 (2013).  
After filing a timely notice of disagreement, the Veteran 
perfected this appeal in February 2007 seeking an initial 
evaluation in excess of 20 percent.  Subsequently, in a 
January 2008 rating decision, the RO granted service 
connection for necrobiosis lipoidica diabeticorum (NLD) with 
telangiectasia, associated with diabetes mellitus, type II, 
and assigned a 10 percent rating effective September 5, 
2006.  In a June 2011 rating decision, the RO granted 
service connection for erectile dysfunction associated with 
diabetes mellitus, type II, and assigned a noncompensable 
rating from September 30, 2005.  In the same decision, the 
RO granted special monthly compensation based on loss of use 
of a creative organ, effective September 30, 2005.  
Additionally, the RO granted service connection for 
peripheral neuropathy of the right and left lower 
extremities associated with diabetes mellitus, type II, and 
assigned separate 10 percent ratings, respectively, 
effective September 30, 2005.  


Pursuant to Diagnostic Code 7913, diabetes mellitus warrants 
a 20 percent rating when such requires insulin and 
restricted diet, or; oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total rating of 100 
percent is warranted when the diabetes mellitus requires 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities, avoidance of strenuous 
occupational and recreational activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Note (1) provides that noncompensable complications are 
considered part of the diabetic process, while compensable 
complications are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent rating.  
Id.  
The term "regulation of activities" means that the Veteran 
must avoid strenuous occupational and recreational 
activities.  Id.  "Restriction of activities" must be 
objectively confirmed.  See Camacho v. Nicholson, 21 Vet. 
App. 360, 365 (2007).

Private treatment records dated in July 2004 through 2005 
note diagnoses of diabetes mellitus.  Such records show the 
Veteran is prescribed an oral hypoglycemic agent to control 
his diabetes mellitus, type II, disorder.  

A May 2006 VA examination report shows that the Veteran 
reported episodes of hypoglycemic reactions or ketoacidosis, 
however, he had never been hospitalized for such.  The 
Veteran reported that he sought treatment at his diabetic 
care provider monthly or less often.  His diet was reported 
as restricted.  His medications included oral hypoglycemic 
agents, namely, actos and glucotrol.  He reported that he 
was not restricted in strenuous activity.  He denied visual 
symptoms related to his diabetes, as well as diabetic 
nephropathy.  He denied skin lesions and gastrointestinal 
symptoms.  He reported claudication, edema, and coldness of 
his lower extremities.  He reported shortness of breath on 
mild and moderate exertion, as well as fatigue, edema, and 
weakness.  He reported genitourinary symptoms, to include 
erectile dysfunction, however, he explained that penetration 
was possible almost all of the time.  

On examination, the Veteran had normal renal function.  
There was decreased right and left lower extremity dorsalis 
pedis pulse, as well as a coolness of such extremities.  
There was evidence of peripheral edema.  There was no 
evidence of visual impairment or kidney disease.  The 
examiner diagnosed peripheral neuropathy of the lower 
extremities, and noted that the onset was a complication of 
the Veteran's diabetes.  The examiner diagnosed 
cardiovascular disease, namely coronary artery disease and 
hypertension, and noted that such were not a complication of 
the diabetes, as they predated the Veteran's diagnosis of 
diabetes.  However, the examiner opined that the coronary 
artery disease and hypertension were worsened by the 
diabetes.  Regarding the effect of the Veteran's diabetes on 
his occupation, the examiner noted that the effect was 
significant, as such disorder caused decreased mobility, 
problems with lifting and carrying, and lack of stamina, as 
well as increased absenteeism.  The examiner further noted 
that the Veteran's diabetes had  a moderate effect on his 
ability to travel and exercise, and a mild effect on his 
ability to perform chores and to shop.    

A private treatment record dated in June 2006 notes the 
physician's findings of positive telangiectasia of the 
bilateral lower extremities, as well as signs of diabetic 
peripheral neuropathy.  

In his September 2006 statement, the Veteran reported that 
his diabetic condition was getting worse, to include his 
vision.  

A June 2007 VA outpatient record shows the Veteran was 
referred as a result of his "morbid obesity."  The Veteran 
was provided a specific meal plan and told to take his 
medication prescribed in order to control his blood sugars.  
A September 2007 record notes the Veteran's morbid obesity; 
the assessment included to engage in increased activity 
through golf or swimming.  


A September 2007 VA skin disease examination report shows a 
diagnosis of NLD.  The examiner noted that the Veteran's NLD 
was a rash on the bilateral lower extremities more often 
found in diabetic patients.  The examiner concluded that the 
Veteran's NLD was "most likely" caused by the service-
connected diabetes mellitus, type II.    

A September 2007 VA peripheral nerves examination report 
shows a diagnosis of bilateral lower extremity peripheral 
neuropathy.  The examiner opined that it was "at least as 
likely as not" that the Veteran's current bilateral lower 
extremity peripheral neuropathy was aggravated by his 
service-connected diabetes mellitus, type II.    

A September 2007 VA genitourinary examination report shows 
that the Veteran reported the onset of erectile dysfunction 
in 2004, shortly after his diagnosis of diabetes.  He 
reported that he took Viagra for his erectile dysfunction, 
and had vaginal penetration 50 to 65 percent of the time.  
He noted increased day-time urination, however, denied 
incontinence.  He reported that he had been unemployed for 
less than a year because his consultant contract ended.  On 
examination, the examiner noted a normal bladder, urethra, 
testicles, epididymis, and seminal vesicles examination.  
There was no evidence of flank or tenderness.  The examiner 
diagnosed erectile dysfunction.  

A September 2007 VA eye examination report shows the Veteran 
reported difficulty reading small print for many years.  On 
examination, the Veteran's corrected vision was 20/20, 
bilaterally.  The examiner stated that the Veteran's 
complaints of loss of vision were related to his refractive 
presbyopia.  The examiner concluded that there were no signs 
of vision loss due to the Veteran's diabetes mellitus, type 
II.  

A September 2007 VA artery and vein examination report shows 
the Veteran reported intermittent bilateral lower extremity 
edema, that he felt may also be related to his cardiac 
condition.  Upon examination, the examiner diagnosed 
peripheral vascular disease.  The examiner noted the 
Veteran's history of coronary artery disease with 
hyperlipidemia, and stated that it would be mere speculation 
to opine as to the cause of the Veteran's current peripheral 
vascular disease.  

A July 2008 VA heart examination reports shows the Veteran 
reported that the onset of his current hypertension was in 
1991.  He further reported that he took medication since 
such time.  Upon examination, the examiner diagnosed 
hypertension and hypertensive heart disease, and coronary 
artery disease.  The examiner opined that it was "at least 
as likely as not" that the Veteran's current hypertension 
and coronary artery disease were aggravated by his diabetes 
mellitus.    

A July 2008 VA genitourinary examination report shows the 
Veteran reported urinary urgency.  He reported erectile 
dysfunction, noting that he took medication, which was 
effective, as he was able to achieve vaginal penetration 
with normal ejaculation.  On examination, the examiner noted 
a normal bladder examination.  There was no evidence of 
flank or tenderness.  The examiner diagnosed erectile 
dysfunction.  

A March 2009 VA treatment record indicates that the Veteran 
was taking insulin.  A September 2009 record shows that the 
Veteran's laboratory results indicate much improvement in 
his diabetes mellitus, type II, with an HgA1c of 6.5 
percent, as well as normal kidney and liver function.  A 
December 2009 record shows that the Veteran denied vision 
problems.  The examiner noted that there was no evidence of 
diabetic retinopathy.  An April 2010 record shows the 
Veteran took insulin, byetta, and metformin for his diabetes 
mellitus, type II.  An October 2010 record shows that the 
Veteran participated in a national weight loss program 
administered by VA. 

A December 2010 VA diabetes examination report shows the 
Veteran reported that he was able to sustain an erection 
long enough to have intercourse with the use of Viagra or 
Cialis.  He reported shortness of breath on moderate 
exertion, as well as rare left side chest pain, as a result 
of his coronary artery disease.  He denied diabetic 
nephropathy and retinopathy.  He reported that he had 
peripheral vascular edema of his bilateral lower 
extremities, and that he took both insulin and oral 
medication daily.  The Veteran stated that he had episodes 
of hypoglycemic reactions or ketoacidosis; however, he had 
never been hospitalized for such.  The Veteran reported that 
he sought treatment at his diabetic care provider monthly or 
less often.  His diet was reported as restricted.  He 
indicated that he was restricted in his ability to perform 
strenuous activities, such as golf, due to "DOE and fear of 
hypoglycemia."  

Upon examination, there was no evidence of visual 
impairment, kidney disease, or amputation.  The examiner 
diagnosed bilateral lower extremity neuropathy, and stated 
that it was a complication of the diabetes.  The examiner 
diagnosed coronary artery disease and hypertension, and 
stated that they were not complications of the Veteran's 
diabetes, as they predated the onset of his diabetes.  The 
examiner diagnosed erectile dysfunction, and stated that it 
was a complication of the diabetes.  The examiner noted that 
peripheral edema was present with an unknown etiology.  The 
examiner stated that there were no significant effects of 
the Veteran's diabetes mellitus and associated complications 
on the Veteran's daily activities.  The examiner also stated 
that the Veteran was unemployed as per his report, as a 
result of his contract ending.

In a June 2013 addendum report to the December 2010 VA 
examination report, the December 2013 VA examiner opined 
that the Veteran's service-connected diabetes mellitus, 
type, II, did not require the prescribed regulation of 
activities for its control.  The examiner noted that during 
the December 2010 VA examination, the Veteran stated that he 
avoided strenuous activity such as golf due to dyspnea and 
fear of hypoglycemia.  In this regard, the examiner 
explained that such restriction or avoidance was the 
Veteran's self- regulation due to dyspnea and concern for 
hypoglycemia.  The examiner concluded, that based upon a 
review of the record, the Veteran was not prescribed 
regulation of activities (occupational or recreational) as a 
result of his service-connected diabetes mellitus, type II.   

As discussed above, the Veteran's service-connected diabetes 
mellitus, type II, has been assigned an initial 20 percent 
evaluation.  In order to warrant an increased evaluation, 
the evidence of record must demonstrate that the Veteran's 
diabetes requires insulin, a restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
The evidence of record demonstrates that the Veteran 
required insulin beginning in March 2009, and that his diet 
was restricted throughout the pendency of this appeal.  
During the December 2010 VA examination, the Veteran 
indicated that he was restricted in his ability to perform 
strenuous activities, such as golf, due to "DOE and fear of 
hypoglycemia."  However, in the June 2013 addendum, the 
December 2010 VA examiner found that the Veteran's 
restriction of activities was essentially self-imposed, due 
to his own concern for hypoglycemia and dyspnea.  The 
examiner concluded that based upon a review of the record, 
the Veteran was not prescribed regulation of activities as a 
result of his diabetes.  Indeed, VA outpatient treatment 
records dated in 2007 include directives from VA healthcare 
providers to increase activity through golf or swimming.  As 
such, the Board finds that the objective evidence does not 
confirm that the Veteran's diabetes causes a "restriction of 
activities."  See Camacho, 21 Vet. App. 360, 365. 

Considering the pertinent evidence of record in light of the 
criteria detailed above, the Board finds that the criteria 
for an initial evaluation in excess of 20 percent for the 
Veteran's diabetes mellitus, type II have not been met 
during the entire rating period on appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  There is no medical 
evidence of record demonstrating that the Veteran must avoid 
strenuous occupational and recreational activities due to 
his diabetes mellitus, type II, as required for a 40 percent 
evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Moreover, as noted above, pursuant to Note (1), Diagnostic 
Code 7913, separate ratings are assigned for any compensable 
complication of the Veteran's service-connected diabetes 
mellitus, type II.  All noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.  In this regard, the record 
demonstrates that the Veteran's service-connected NLD and 
peripheral neuropathy of the right and left lower 
extremities are associated with the diabetes mellitus, and 
are separately evaluated as 10 percent disabling, 
respectively.  Subsequent to the grant of service connection 
for the aforementioned disorders, neither the Veteran, nor 
his representative appear to pursue increased evaluations 
for such disabilities, as their statements and argument have 
been limited to the diabetic process.  

The Board finds that a separate compensable evaluation is 
not warranted for the Veteran's service-connected erectile 
dysfunction disorder under Diagnostic Code 7913.  In this 
regard, a compensable evaluation is warranted when there is 
evidence of removal of half or more of the penis; removal of 
glans; or a penile deformity.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7520, 7521, 7522 (2013).  Based on a review 
of the record, the Board finds that the Veteran's erectile 
dysfunction is not manifested by these symptoms.  As such, 
the Veteran's erectile dysfunction is a noncompensable 
complication that is considered part of the assigned 20 
percent evaluation for his diabetes mellitus, type II.  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
Nevertheless, special monthly compensation based upon loss 
of use of a creative organ has been granted as a result of 
his erectile dysfunction.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2013).  

Based on a review of the record, the Board finds that there 
is no objective evidence of diabetic retinopathy.  The 
September 2007 VA examiner stated that the Veteran's 
complaints of loss of vision were related to his refractive 
presbyopia.  The examiner concluded that there were no signs 
of vision loss due to the Veteran's diabetes mellitus, type 
II.  A December 2009 VA record shows the Veteran denied 
vision problems; the examiner noted that there was no 
evidence of diabetic retinopathy.  During the December 2010 
VA examination, the Veteran denied diabetic retinopathy, and 
on examination, the examiner noted that there was no 
evidence of visual impairment.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2013).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2013). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Id. at 
115.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 20 
percent evaluation for diabetes mellitus, type II, 
inadequate.  The Veteran's service-connected diabetes 
mellitus, type II, is evaluated as an endocrine system 
disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the criteria of, which is found by the Board to 
specifically contemplate the level of occupational and 
social impairment caused by this disability.  Id.  The 
Veteran's diabetes mellitus, type II, requires medication, 
insulin injections and a restricted diet, but not a 
regulation of his activities.  The diabetes is also 
manifested by the noncompensable complication of erectile 
dysfunction and other separately rated compensable 
complications.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptomatology and treatment are 
congruent with the disability picture represented by a 20 
percent evaluation.  Ratings in excess of 20 percent are 
provided for certain manifestations and treatment of 
diabetes mellitus, type II, but the medical evidence 
demonstrates that those manifestations were not present 
throughout the pendency of this appeal.  The criteria for a 
20 percent evaluation reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the 
Board concludes that a schedular evaluation is adequate and 
that referral of the Veteran's case for extraschedular 
consideration is not required.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as discussed above, 
as the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for the Veteran's 
diabetes mellitus, type II at any time during the appeal 
period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 
126.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


